DETAILED ACTION
This final office action is in response to applicant’s amendments filed on 10/27/2022 for response of office action mailed on 07/27/2022. No claim is added and cancelled. Claims 1-32 are being examined and are pending.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments to claim 1 with respect to rejection under 35 U.S.C 103 have been considered and they are not persuasive. 
As provided in further detail below, applicant’s arguments regarding that the references fail to show certain features are unpersuasive in view of the grounds of rejection discussed in detail. Please note that during patent examination, the pending claims even when interpreted in view of the specification must be “given their broadest reasonable interpretation.” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005), In re Am. Acad, of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). As such, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Regarding argument I on claim 1 on page 11, applicant first argues that “paragraph 6 of the application….provides evidence of record about the combination on which the office action’s rejection depends”. Examiner carefully reviewed applicant’s argument but respectfully disagree. According to the applicant’s argument, the paragraph 6 of the application indicates that a category of prior art biometric authentication systems uses a biometric “mask” and stores stable biometric data which is insecure. Although Beinlich teaches extracting biometric features MV1, Beinlich teaches storing VG, which is encrypted MV1 using KG1, wherein KG1 is a encoded version of a secret number. Therefore VG1 is secure. 
Regarding argument II on claim 1 on page 14, applicant further argues that “combination of Fujii with Beinlich is inconsistent with the principles of BEINLICH, the rejection based on the combination is improper under IN RE GORDON”. Examiner carefully reviewed applicant’s argument but respectfully disagree. First, both Beinlich and Fujii teaches authenticating users based on fingerprint data. Second, Beinlich teaches extracting fingerprint data (regardless what type of fingerprint data), encrypting it with an encoded secret number at registration stage, then restoring fingerprint data at authentication stage (Fig. 1), Fujii teaches authentication is performed using the fingerprint data which is high in reliability (Para. 0032), i.e, the fingerprint data is selected based on the confident value. Therefore two prior arts can be combined. At last, applicant argues that Dr. Herder declaration filed along with previous application 15,349781 stated technically by combining Beinlich and Fujii wont’ generate correct authentication results. But claim 1 only recites limitations related with registration stage and none of them is related to the authentication. Therefore the declaration is irrelevant to claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beinlich et al. (WO2005069534, hereinafter Beinlich) in view of Fujii (US20010031075).
Regarding claim 1 and 12, Beinlich teaches a non-transitory computer readable storage medium encoded with instructions that, when executed by a computing facility, establish computer processes for generating a biometric public key for an individual based on biometric data of the individual, without the need for non-transient storage of the biometric data (Beinlich: A computing device of local registration terminal generating a biometric public key by extracting biometric sample at registration stage, encrypting it with hash of secret number, then storing it at a database; Fig. 1; Page 18, para. 04) (examiner note: no need to store sample of biometric data itself),  the computer processes comprising: receiving by a computing facility, from a transducer, a digital electronic signal that characterizes a biometric of the individual (Beinlich: the registration device has a scanning device to record and digitize biometric property of the person; Page 18, para. 04); extracting by the computing facility, from the digital electronic signal, (a) a set of biometric values of the individual (Beinlich: a computing device of the local registration terminal extracts a feature vector (MV1) from the digitized biometric property; Page 18, para. 04 – Page 19, para. 01); generating, by the computing facility, a secret number (Beinlich: a device for providing a secret; claim 33); computing, by the computing facility, the biometric public key based on the secret number and the subset, wherein the biometric public key verifiably characterizes both the biometric data of the individual and the secret number without the need for non-transient storage of either the confident subset or the secret number (Beinlich: generating VG (biometric public key) by encrypting the encoded secret KG1 with MV1 without storing MV1; Fig. 1); and storing the biometric public key in a storage facility (Beinlich: storing the encrypted secret (VG) in a central storage device; Claim 15; Page 32, para. 03). 
Yet, Beinlich does not teach for each member of the set of biometric values of the individual, a confidence value indicating a degree of confidence that the corresponding biometric value is stable between characterizations; using the confidence values to select, by the computing facility, only some, but not all, of the biometric values in the set extracted from the digital electronic signal, the selected biometric values being a confident subset of the set of biometric values of the individual, the confident subset excluding biometric values deemed to be unreliable as a discriminant of an identity of the individual based on the biometric.
However, in the same field of endeavor, Fujii teaches for each member of the set of biometric values of the subject, a confidence value indicating a degree of confidence that the corresponding biometric value is stable between characterizations (Fujii: calculating a reliability value of each of the minutiae of the plurality of fingerprint data; Para. 0008; Para. 0020); using the confidence values to select, by the computing facility, only some, but not all, of the biometric values in the set extracted from the digital electronic signal, the selected biometric values being a confident subset of the set of biometric values of the individual, the confident subset excluding biometric values deemed to be unreliable as a discriminant of an identity of the individual based on the biometric (Fujii: selecting subset of minutia based on the reliability value; Para. 0020; Para. 0034).
Therefore, it would have been obvious to one of ordinary skill, in the art at the time, to modify the system disclosed by Beinlich to include for each member of the set of biometric values of the individual, a confidence value indicating a degree of confidence that the corresponding biometric value is stable between characterizations; using the confidence values to select, by the computing facility, only some, but not all, of the biometric values in the set extracted from the digital electronic signal, the selected biometric values being a confident subset of the set of biometric values of the individual, the confident subset excluding biometric values deemed to be unreliable as a discriminant of an identity of the individual based on the biometric as disclosed by Fujii. One of ordinary skill in the art would have been motivated to make this modification in order to achieve stabilization of performance for biometric authentication as taught by Fujii (Fujii: Para. 0016). 
Regarding claim 2 and 13, the rejection of claim 1 is incorporated herein. In addition, Beinlich further teaches wherein the storage facility for storing the biometric public key is a facility selected from the group consisting of a public data source, a non-transitory data store, and a cryptographic token (Beinlich: VG can be stored in central database, Page 21, para. 02; machine-readable form/memory chip of an document ID, Page 42, para. 02-03). 
Regarding claim 3 and 14, the rejection of claim 1 is incorporated herein. In addition, Beinlich teaches wherein the computer processes further comprise: associating, by the computing facility, the biometric public key with a one-way function of the secret number (Beinlich: biometrically encrypted secret (VG) and the associated reference hash value are stored in a central database or a ID card; Page 24, para. 02; Page 29, para. 04); and storing the one-way function of the secret number in the storage facility (Beinlich: hash (RH) of secret number (G) is stored in database, Page 32, para. 03).
Regarding claim 4 and 15, the rejection of claim 1 is incorporated herein. In addition, Beinlich teaches wherein the one-way function is a cryptographic hash function (Beinlich: calculating a reference hash value (RH) of the secret (G); claim 10).
Regarding claim 5 and 16, the rejection of claim 1 is incorporated herein. In addition, Beinlich teaches wherein generating the secret number includes computing and storing a hash of the secret number in the storage facility (Beinlich: hash (RH) of secret number (G) is stored in database, Page 32, para. 03).
Claim 6  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beinlich, in view of Fujii, as applied to claim 1 above, and further in view of Wang et al. (US20140250109, hereinafter Wang).
Regarding claim 6 and 17, combination of Beinlich and Fujii teach a non-transitory computer-readable medium according to claim 1.
Yet, the combination do not teach wherein the confident subset is a vector having N rows and 1 column of bits.
However, in the same field of endeavor, Wang teaches wherein the confident subset is a vector having N rows and 1 column of bits (Wang: Para. 0043-0044). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the confident subset is a vector having N rows and 1 column of bits as disclosed by Wang. One of ordinary skill in the art would have been motivated to make this modification in order to select confident samples as suggested by Wang (Wang: Para. 0003). 
Claim 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beinlich, in view of Fujii, as applied to claim 1 above, and further in view of Sy (US20140325230). 
Regarding claim 7 and 18, combination of Beinlich and Fujii teach a non-transitory computer-readable medium according to claim 1.
Yet, the combination do not teach wherein the secret number is a vector having M rows and 1 column of bits.
However, in the same field of endeavor, Sy teaches secret number is a vector having M rows and 1 column of bits (Sy: Para. 0011). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the secret number is a vector having M rows and 1 column of bits as disclosed by Sy. One of ordinary skill in the art would have been motivated to make this modification in order to manage the private data as suggested by Sy (Sy:  Para. 0010). 
Claim 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beinlich, in view of Fujii, as applied to claim 1 above, and further in view of Ryan (US20140372766).
Regarding claim 11 and 22, combination of Beinlich and Fujii teach a non-transitory computer-readable medium according to claim 1.
Yet, the combination do not teach wherein the computer processes further comprise ensuring integrity of the transducer.
However, in the same field of endeavor, Ryan teaches wherein the computer processes further comprise ensuring integrity of the transducer (Ryan: Fig. 1: security module (22); Para. 0005; Para. 0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the computer processes further comprise ensuring integrity of the transducer as disclosed by Ryan. One of ordinary skill in the art would have been motivated to make this modification in order to provide the restricted access as suggested by Ryan (Ryan: Para. 0014).

Allowable Subject Matter
Claims 8-10 and 19-21 are allowable based on prior art of records. 
Regarding claim 8 and 19,  none of the prior art of record, taken by itself or in any combination, would have anticipated or made obvious the following claim limitation/subject matter at or before the time it was filed: wherein the biometric public key (i) is a vector having N rows and 1 column of bits and (ii) is computed using a matrix having N rows and M columns of bits. Kasahara et al (US6788788) teaches a column vector public key (Col. 36, line 16-18); Tomlinson et al. (US20120121084) teaches a public key is generated using a matrix (Kxn) of binary code (claim 1; Para. 0104), but the public key is a matrix (n-k by k), not a column vector. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in the claim 8 and 19 with proper motivation at or before the time it was effectively filed.
Dependent claims 9-10 and 20-21 are dependent of claim 8 and 19, therefore allowed. 
Claims 23-32 would be allowable if copy of affidavit 1.132 submitted for a prior application, 15349781 is supplied.
Regarding claim 23, it is same as claim 1 in the prior application. The claim 1 in the prior application was allowed because of affidavit and record of prior arts. 
Dependent claims 24-32 would be allowed because they are dependent on claim 23. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ding US20150067336: computing a public key using a matrix; Para. 0010.
Tavernier et al. US20100086132: computing a public key using a matrix; Para. 0009-0012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                       
/TAGHI T ARANI/               Supervisory Patent Examiner, Art Unit 2438